UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TAMMIE R. WILBER,

                                Plaintiff,                       17-CV-621(MAT)

                    v.                                           DECISION
                                                                 and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.


                                 INTRODUCTION

     Tammie    R.    Wilber,    (“Plaintiff”),      who     is   represented    by

counsel, brings this action pursuant to the Social Security Act

(“the   Act”),      seeking    review   of   the    final    decision   of     the

Commissioner of Social Security (“the Commissioner”) denying her

applications     for     Disability     Insurance    Benefits      (“DIB”)     and

Supplemental Security Income (“SSI”). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before

the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

Dkt. ##12, 16.

                                  BACKGROUND

A.   Procedural History

     Plaintiff filed applications for DIB and SSI on March 5, 2013,

alleging disability beginning June 15, 2012, based on arthritis,

post-traumatic stress disorder (“PTSD”), seizure disorder, chronic

obstructive pulmonary disease (“COPD”), depression, and anxiety.
T. 84, 188.1 Plaintiff’s application was denied, and she requested

a hearing before an Administrative Law Judge (“ALJ”). T. 114-15.

     ALJ Donald McDougall conducted a hearing on June 26, 2015,

where Plaintiff testified with counsel. T. 44-82. Following the

hearing, Plaintiff’s case was transferred to ALJ Michael Devlin due

to ALJ McDougall’s retirement. T. 24.

     On December 1, 2015, ALJ Devlin issued a decision finding

Plaintiff not disabled. T. 21-43. Plaintiff requested a review of

the ALJ’s decision, which the Appeals Council denied. T. 1-5, 154-

56. The ALJ’s determination thus became the final decision of the

Commissioner         subject    to    judicial        review    under       42   U.S.C.

§ 1383(c)(3). This action followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision      that    Plaintiff      was    not      disabled    is   supported     by

substantial      evidence      and   free       of   legal   error.   See    Pl.   Mem.

(Dkt. #12-1) 23-29; Comm’r Mem. (Dkt. #16-1) 18-29.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff did not engage in substantial gainful activity since


     1
         “T.__” refers to pages of the administrative record. Dkt. #9.

                                            2
her   onset   date;      (2)    she   had      the   severe    impairments     of

osteoarthritis of the thumb, bilateral shoulder bursitis, rotator

cuff sprain and strain, right ankle sprain and strain, cervical

disc displacement     without     myelopathy,        and   migraine   headaches;

(3) her impairments did not meet or equal the Listings set forth at

20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work with additional limitations: Plaintiff could perform work

requiring no more than frequent use of the hands or wrists, no

exposure to temperature extremes, or extremes of fumes, dusts,

gases, or other respiratory irritants, Plaintiff was limited to

jobs allowing her to change positions for one to two minutes every

one-half   hour,   and    she    could       not   climb   ropes,   ladders,   or

scaffolds, Plaintiff could not be exposed to heights or dangerous,

moving machinery, and she could only occasionally balance, stoop,

crouch, and climb stairs and ramps and could never kneel or crawl;

(4) Plaintiff could not perform her past relevant work as a

waitress; and (5) relying upon on vocational expert testimony, the

ALJ determined that a person with Plaintiff’s age, education, work

experience, and RFC could make a successful adjustment to unskilled

work existing in significant numbers in the national economy,

including parking lot cashier and small products assembler. The ALJ

concluded that Plaintiff was not disabled under the Act. T. 26-39.




                                         3
                              DISCUSSION

A.    Scope of Review

      A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.    Step Two Analysis

      Plaintiff first contends that the ALJ failed to consider her

mental impairments as “severe” and failed to develop the record.

Pl. Mem. 22-24.

      At step two of the five-step analysis, the ALJ must consider

a claimant’s medically determinable impairments and decide whether

they are “severe.” A “severe” impairment is “one that significantly

limits a claimant’s ability to perform basic work activities,” such

as “walking, standing, sitting, lifting, [etc.], [c]apacities for

seeing, hearing, and speaking, and [u]nderstanding, carrying out,

and   remembering   simple   instructions.”   Faison   v.   Berryhill,

No. 16-CV-6044, 2017 WL 3381055, at *2 (W.D.N.Y. Aug. 5, 2017)

(internal quotations and citations omitted). “It is the claimant's

burden to show at step two that she has a severe impairment.” Rye

v. Colvin, No. 14-CV-170, 2016 WL 632242, at *3 (D. Vt. Feb. 17,


                                  4
2016) (internal quotation omitted). “The mere presence of a disease

or impairment, or establishing that a person has been diagnosed or

treated for a disease or impairment is not, by itself, sufficient

to render a condition severe.” Ryan v. Colvin, No. 15-CV-74S, 2017

WL 2240256, at *3 (W.D.N.Y. May 23, 2017).

       A step two error is not reversible and does not necessitate

remand where the record is devoid of evidence that the allegedly

omitted impairments were severe. Id. at *4 (declining to remand

where the plaintiff did not “specify why each of these impairments

[that he contended were omitted at step two] meets the regulatory

definition of a ‘severe’ impairment”).

       In concluding that Plaintiff’s depression and anxiety were not

severe, the ALJ discussed the mental status examination findings of

her treating providers and cited the examination findings that were

inconsistent    with    significant    mental   limitations.     T.   30.   For

example, mental status examinations routinely found that Plaintiff

presented herself in an appropriate fashion, made good eye contact,

and spoke with logical, coherent, and goal-directed speech. T. 30,

287,    308,   314,    317,   320,   330,   336,   632,   648.   Plaintiff’s

counselors, Ms. Haseley and Ms. MacDougall, repeatedly observed

that she was cooperative and interested, with good insight and

judgment, and that she could attend and maintain focus. T. 30, 287,

298, 302, 305, 308, 314, 323-24, 509, 496, 499-500, 503, 512, 518,

526, 535, 539, 543, 550, 559, 565, 573, 577, 586, 589, 600, 605,


                                       5
608,    614,     628,   632,   641,   646,    648.     At   multiple    sessions,

Ms. MacDougall assessed Plaintiff’s mood as mildly depressed or

anxious. T. 314, 317, 320, 330, 336, 648. Her mood was described as

euthymic at other counseling sessions. T. 523, 548, 623.

       At a July 2013 medication management appointment, psychiatrist

Dr. Lopez observed that “[e]xcept for some degree of tearfulness,

she is doing well”. T. 283. The progress notes from the Niagara

County Department of Mental Health indicate that her GAF,2 although

not determinative on the question of severity, was consistently

assessed    at    55-60,   indicating       moderate    symptoms   or   moderate

difficulty in social or occupational functioning. T. 278-287,

302-337, 590-648.

       Consultative psychologist Dr. Ippolito concluded that, despite

dysthymic mood and tearful affect upon examination, Plaintiff’s

psychiatric symptoms were not sufficiently significant to interfere

with her ability to function on a daily basis. T. 31, 352.

       Counselor    Laura Haseley’s      observations of        Plaintiff   from

December 2014 through May 2015 indicated cheerful mood, open and

cooperative attitude, and good judgment. T. 496, 500, 503, 509,

512, 518, 525. Plaintiff’s symptoms of depression were reported as

being “okay,” “in control,” and when her anxiety worsened, she


      2
        The Global Assessment of Functioning is a rating of overall
psychological functioning on a scale of 0 to 100. See Diagnostic and
Statistical Manual of Mental Disorders 34 (4th ed., text revision, 2000)
(“DSM-TR-IV”). The most recent edition of the DSM eliminated the use of the
GAF scale. See Mainella v. Colvin, No. 13-CV-2453(JG), 2014 WL 183957, at *5
(E.D.N.Y. Jan. 14, 2014).

                                        6
requested   Xanax,     which   appeared    to   help    in   recent   sessions.

T. 505, 515, 530. At a January 2015 appointment, for example,

Plaintiff told Ms. Conboy that she was “doing better now” and that

medication was helping improve her mental symptoms “tremendously.”.

T. 523.

     Plaintiff    is    correct   in   that     the    record   contains   over

200 pages of psychiatric notes. Pl. Mem. 22. However, the majority

of the examination findings therein are benign and/or unremarkable.

Under these circumstances, substantial evidence supports the ALJ’s

determination that Plaintiff’s mental symptoms were not severe.

T. 29-33.

     In sum, the Court finds that substantial evidence supports the

ALJ’s conclusion that Plaintiff’s mental symptoms were not severe

within the meaning of the regulations.

C.   SSR 06-03P

     Plaintiff avers that the ALJ failed to properly evaluate the

opinion of her treating mental health counselor pursuant to Social

Security Ruling (“SSR”) 06-03P. Pl. Mem. 28-32.

     At the time the ALJ decided Plaintiff’s claim in December,

2015, he was required to evaluate opinions from non-acceptable

medical sources based on several factors to the extent they were

applicable under the particular facts of the case. See SSR 06-03p,

2006 WL 2329939, at *4-5 (S.S.A. 2006). Those included: how long

the source had known and how frequently the source had seen the


                                       7
claimant; how consistent the opinion is with other evidence; the

degree to which the source presents relevant evidence to support an

opinion; how well the source explains the opinion; whether the

source   has    a    specialty       or    area     of    expertise     related    to   the

claimant's impairment(s); and any other factors that tend to

support or refute the opinion. Id.3

      Laura Haseley, Licensed Master Social Worker with the Niagara

County Department of Mental Health, filled out a Form Mental

Impairment Questionnaire for Plaintiff that indicated a “fair to

poor” prognosis with impairments lasting at least twelve months;

that Plaintiff would be absent from work more than three times a

month; and that she had poor or no ability to function in the

majority of abilities and aptitudes to do unskilled work, such as

carrying out short and simple instructions, maintain attention for

two hour segments, sustain an ordinary routine without special

supervision,        and     perform       at    a    consistent        pace   without   an

unreasonable        number    and     length        of   rest   periods.      T.   489-94.

Ms.   Haseley       noted    that    the       clinical    findings      supporting     her

assessed limitations as “outcome measures taken every 6 months show

this impairment.” T. 492.

      The ALJ here appropriately considered that Ms. Haseley’s

restrictive     assessment          was    inconsistent         with    the   examination


      3
        SSR 06-03p was rescinded effective March 27, 2017. See 82 Fed. Reg.
16,869 (April 6, 2017).


                                                8
findings of record. T. 32, 489-94. As the ALJ discussed at length

in   his   decision,        the    mental      status   examination       findings    of

Plaintiff’s treating sources were inconsistent with severe mental

limitations of the type assessed by Ms. Haseley. T. 29-30. For

example, while Ms. Haseley indicated in her questionnaire that

Plaintiff had a "poor" or no ability to carry out even very short

and simple instructions or perform tasks at a consistent pace,

T. 32, 492, Ms. Haseley's mental status examinations, and those of

her predecessor Ms. MacDougall, contradict these assessments. See

T.30, 287, 298, 302, 305, 308, 314, 323-24, 496, 499-500, 503, 509,

512, 518, 526, 535, 539, 543, 550, 559, 565, 573, 577, 586, 589,

600, 605, 608, 614, 628, 632, 641, 646, 648 (observing good memory,

good judgment, and the ability to attend and maintain focus during

mental status examination). Inconsistency with the record as a

whole is an important factor suggesting that an opinion deserves

less   weight.        See   20    C.F.R.       §   404.1527(c)(4),       416.927(c)(4)

("Generally, the more consistent a medical opinion is with the

record as a whole, the more weight we will give to that medical

opinion."). The ALJ thus properly considered and afforded little

weight     to   Ms.    Haseley’s         opinion    that    Plaintiff     had   extreme

limitations      in    many      areas    of   mental      functioning    because    her

assessments were notably inconsistent with the examination findings

in the record. T. 32, 489-94.




                                               9
     In a related argument, Plaintiff contends that the ALJ should

have re-contacted Ms. Haseley for additional information about her

opinions to the extent that her assessment was inconsistent with

her own treatment notes. Pl. Mem. 32.     Even assuming Ms. Haseley

was a treating physician for purposes of Plaintiff’s motion, “[t]he

mere fact that medical evidence is conflicting or internally

inconsistent does not mean that an ALJ is required to re-contact a

treating physician. Rather, because it is the sole responsibility

of the ALJ to weigh all medical evidence and resolve any material

conflicts in the record where the record provides sufficient

evidence for such a resolution, the ALJ will weigh all of the

evidence and see whether it can decide whether a claimant is

disabled based on the evidence he has, even when that evidence is

internally inconsistent.”    Micheli v. Astrue, 501 Fed. Appx. 26,

29–30 (2d Cir. 2012).   An ALJ may properly discount even a treating

physician’s opinion due to its inconsistency, among other things,

the source’s own treatment notes. See Monroe v. Colvin, 676 Fed.

Appx. 5, 7-8 (2d Cir. 2017). As explained above, that is what the

ALJ has done here.

     The Court has considered Plaintiff’s remaining argument and

finds it to be without merit.

     For all of these reasons, the ALJ’s determination is free of

legal error and is supported by substantial evidence in the record.




                                 10
                               CONCLUSION

     For   the    foregoing   reasons,    the    Court    finds   that   the

Commissioner’s decision is not legally flawed and is based on

substantial      evidence.    Accordingly,      it   is    affirmed.     The

Commissioner’s motion for judgment on the pleadings is granted, and

Plaintiff’s motion for judgment on the pleadings is denied. The

Clerk of Court is directed to close this case.

           ALL OF THE ABOVE IS SO ORDERED.



                                         S/Michael A. Telesca


                                         MICHAEL A. TELESCA
                                         United States District Judge

Dated:     Rochester, New York
           October 29, 2018




                                   11
